UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                            _______________________

                                  No. 99-50010
                            _______________________


                               JOHN GLENN MOODY,

                                                                  Petitioner,

                                    versus

   VICTOR RODRIGUEZ, Chairman of the Texas Board of Pardons and
                               Paroles;
    LYNN F. BROWN, Board Member; BENNIE ELMORE, Board Member;
    JOHN ESCOBEDO,Board Member; GERALD GARRETT, Board Member;
    JUANITA GONZALEZ, Board Member; DANIEL LANG, Board Member;
       MARY LEAL, Board Member; THOMAS W. MOSS, Board member;
      RISSIE OWENS, Board Member; PAUL PREJEAN, Board member;
               BRENDOLYN ROGERS-JOHNSON, Board Member;
 TERRI SCHNORRENBERG, Board member; ALVIN A. SHAW, Board member;
  CHARLES A. SHIPMAN, Board member;CYNTHIA TAUSS, Board member;
                     SANDIE WALKER, Board Member;
                      W.G. WALKER, Board Member,

                                                                  Respondent.


_________________________________________________________________

          Appeal from the United States District Court
            for the Western District of Texas, Austin
_________________________________________________________________

                                January 5, 1999

Before JONES, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:

          After       his    unsuccessful      state   and    federal     habeas

challenges and after being denied clemency by the Board of Pardons

and Paroles, Moody resorted to filing this § 1983 claim against the

Board only    three    hours    before   his    scheduled    execution.     The
district court granted the defendants’ motion for summary judgment,



finding that “the Texas clemency procedure provides the minimal

procedural      safeguards   required       by     federal   law.”        Moody    v.

Rodriguez, Civ. No. A-99-CA-006 JN, at 2 (W.D. Tex. Jan. 5, 1999).

            As this court recently held:

            Federal courts lack jurisdiction to stay
            executions under § 1983.    See 28 U.S.C. §§
            2283, 2251. Prisoner challenges to the result
            of a single allegedly defective clemency
            proceeding must be pursued by writ of habeas
            corpus, not by suits under § 1983.        See,
            Preiser v. Rodriguez, 411 U.S. 475 (1973); see
            also Buchanan v. Gilmore, 139 F.2d 982, 984
            (4th Cir. 1988); Cf. Cook v. Texas Board of
            Pardons and Paroles, 37 F.3d 166, 168 (5th
            Cir. 1994).

See Faulder v. Texas Board of Pardons and Paroles, No. 98-51176, at

1-2 (5th Cir. Dec. 10, 1998), execution stayed pending cert.

decision, No. 98-7001, 1998 WL 852602, 67 USLW 3390 (U.S.Dec. 10,

1998).

            Based   on   Faulder,   we      lack    jurisdiction     to   consider

Moody’s § 1983 action, the only purpose of which is to delay his

imminent execution.

            If our jurisdictional decision is incorrect, however, we

have     also   considered    the   arguments          advanced      against      the

constitutionality of Texas’s clemency procedures and, for the

reasons stated by the district court, reject them. See, e.g., Ohio

Adult Parole Auth. v. Woodard, 118 S. Ct. 1244 (1998).                             This

decision leaves no basis to grant a stay of execution pending

appeal.


                                        2
          Accordingly, the motion of the Appellant John Glenn Moody

to stay his execution is DENIED, and the district court’s dismissal

with prejudice of the Appellant’s claims is AFFIRMED.



          Other Matters:

          Within 14 days hereof, counsel for Appellant shall file

a statement showing cause, pursuant to Fifth Cir. Loc. Rule 8.10,

why he delayed filing this § 1983 case and, more significantly, why

he filed no clemency petition on behalf of his client until

December 27, 1998, when Texas rules and federal procedure mandated

no such delay in filing.   See 37 Tex. Admin. Code § 143.43 (West

1998).




                                3